                          United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

REGINALD D. DAVIS                                 §
                                                  §    Civil Action No. 4:17-CV-821
v.                                                §    (Judge Schell/Judge Nowak)
                                                  §
COMMISSIONER, SSA                                 §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On February 21, 2019, the report of the Magistrate Judge (Dkt. #13) was entered containing

proposed findings of fact and recommendations that the final decision of the Commissioner of

Social Security be REMANDED.

       Having received the report of the Magistrate Judge, and no objections thereto having been

timely filed, the court is of the opinion that the findings and conclusions of the Magistrate Judge

are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the court.

       It is, therefore, ORDERED that the decision of the Commissioner is REMANDED for

further review.

       IT IS SO ORDERED.

             .    SIGNED this the 19th day of March, 2019.




                                                           _______________________________
                                                           RICHARD A. SCHELL
                                                           UNITED STATES DISTRICT JUDGE
